Exhibit 99.1 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES ITURAN LOCATION AND CONTROL LTD. PRESENTS RESULTS FOR THE FIRST QUARTER 2013 Revenues of $41 million and EPS of $0.29 AZOUR, Israel – May 13, 2013 – Ituran Location and Control Ltd. (NASDAQ: ITRN, TASE: ITRN), today announced its consolidated financial results for the first quarter ended March 31, 2013. Highlights of the First quarter · A 17 thousand increase in net subscribers in the quarter, to a record of 684 thousand as of March 31, 2013; · Record gross margin at 51.2% and record operating margin at 22.6%; · EBITDA of $12.4 million or 30.3% of revenues; · Generated $8.9 million in operating cash flow; ended the quarter with $38.3 million in net cash (including long-term deposits); · Dividend of $3.0 million declared for the quarter; First quarter 2013 Results Revenues for the first quarter of 2013 were $41.0 million, representing a 9% growth from revenues of $37.7 million in the first quarter of 2012. 76% of revenues were from location based service subscription fees and 24% from product revenues. Revenues from subscription fees increased 7.5% over the same period last year. The increase in subscription fees was primarily due to the growth in the subscriber base, which expanded from 628,000 as of March 31, 2012, to 684,000 as of March 31, 2013. Product revenues increased by 12% compared with the same period last year. This increase was driven primarily by sales in Israel and sales of ERM. Gross profit for the first quarter of 2013 was $21.0 million (51.2% of revenues), an increase of 14% compared with $18.4 million (48.7% of revenues) in the first quarter of 2012. Operating profit for the first quarter of 2013 was $9.3 million (22.6% of revenues), an increase of 24% compared with an operating profit of $7.5 million (19.7% of revenues) in the first quarter of 2012. EBITDA for the quarter was $12.4 million (30.3% of revenues), an increase of 10% compared to an EBITDA of $11.3 million (29.8% of revenues) in the first quarter of 2012. Net profit was US$6.0 million in the first quarter of 2013 (14.7% of revenues), compared with a net profit of US$5.1 million (13.5% of revenues) in the first quarter of 2012. Fully diluted EPS in the first quarter of 2013 was US$0.29, compared with fully diluted EPS of US$0.24 in the first quarter of 2012. Cash flow from operations during the quarter was $8.9 million. As of March 31, 2013, the Company had net cash, including long-term deposits, of $38.3 million or $1.83 per share. This is compared with $34.2 million or $1.63 per share as at December 31, 2012. ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES For the first quarter, a dividend of $3.0 million was declared in line with the Company’s stated policy of issuing at least 50% of net profits in a dividend, on a quarterly basis. Eyal Sheratzky, Co-CEO of Ituran said, “We are very pleased with our start to 2013. Our subscriber base continues to show solid growth especially in Brazil and Israel, which has led to our revenue growth in the quarter. In fact, excluding currency effects, our revenue would have shown double digit growth over the first quarter of last year. The operating leverage inherent in our business model, whereby a large portion of the increase in revenue fall straights to the operating profit is very evident, and we demonstrated record gross and operating margins this quarter. We look forward to continuing our performance throughout the year.” Conference Call Information The Company will also be hosting a conference call later today, May 13, 2013 at 9am ET. On the call, management will review and discuss the results, and will be available to answer investor questions. To participate, please call one of the following teleconferencing numbers. Please begin placing your calls a few minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. US Dial-in Number: 1 ISRAEL Dial-in Number: 03 918 0664 CANADA Dial-in Number: 1 INTERNATIONAL Dial-in Number:+ At: 9:00am Eastern Time, 6:00am Pacific Time, 4:00pm Israel Time For those unable to listen to the live call, a replay of the call will be available from the day after the call in the investor relations section of Ituran's website. Certain statements in this press release are "forward-looking statements" within the meaning of the Securities Act of 1933, as amended. These forward-looking statements include, but are not limited to, our plans, objectives, expectations and intentions and other statements contained in this report that are not historical facts as well as statements identified by words such as "expects", "anticipates", "intends", "plans", "believes", "seeks", "estimates" or words of similar meaning. These statements are based on our current beliefs or expectations and are inherently subject to significant uncertainties and changes in circumstances, many of which are beyond our control. Actual results may differ materially from these expectations due to changes in global political, economic, business, competitive, market and regulatory factors. 2 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES About Ituran Ituran provides location-based services, consisting predominantly of stolen vehicle recovery and tracking services, as well as wireless communications products used in connection with its location-based services and various other applications. Ituran offers mobile asset location, Stolen Vehicle Recovery, management & control services for vehicles, cargo and personal security. Ituran’s subscriber base has been growing significantly since the Company’s inception to over 684,000 subscribers distributed globally. Established in 1995, Ituran has over 1,300 employees worldwide, provides its location based services and has a market leading position in Israel, Brazil, Argentina and the United States. Company Contact International Investor Relations Udi Mizrahi udi_m@ituran.com VP Finance, Ituran (Israel) + Ehud Helft & Kenny Green ituran@ccgisrael.com CCG Investor Relations (US) +1 * Financial Tables to Follow ** 3 ITURANLOCATION AND CONTROL LTD. Consolidated Interim Financial Statements as of March 31, 2013 ITURAN LOCATION AND CONTROL LTD. Consolidated Financial Statements as of March 31, 2013 Table of Contents Page Consolidated Financial Statements: Balance Sheets F-2-F-3 Statements of Income F-4 Statements of Cash Flows F-5 ITURAN LOCATION AND CONTROL LTD. CONSOLIDATED BALANCE SHEETS US dollars March 31, December 31, (in thousands) Current assets Cash and cash equivalents Accounts receivable (net of allowance for doubtful accounts) Other current assets Inventories Long-term investments and other assets Deposit in escrow Investments in affiliated company Investments in other company 84 82 Other non-current assets Deferred income taxes Funds in respect of employee rights upon retirement Property and equipment, net Intangible assets, net Goodwill Total assets F - 2 ITURAN LOCATION AND CONTROL LTD. CONSOLIDATED BALANCE SHEETS US dollars March 31, December 31, (in thousands) Current liabilities Credit from banking institutions Accounts payable Deferred revenues Other current liabilities Long-term liabilities Liability for employee rights upon retirement Provision for contingencies Other non-current liabilities Deferred revenues Deferred income taxes Stockholders’ equity Non-controlling interests Total equity Total liabilities and equity F - 3 ITURAN LOCATION AND CONTROL LTD. CONSOLIDATED STATEMENTS OF INCOME US dollars Three month period ended March 31, (in thousands except per share data) Revenues: Location-based services Wireless communications products Cost of revenues: Location-based services Wireless communications products Gross profit Research and development expenses Selling and marketing expenses General and administrative expenses Other expenses (income), net ) Operating income Financing income, net 61 10 Income before income tax Income tax ) ) Share in losses of affiliated companies, net - ) Net income for the period Less: Net income attributable to non-controlling interest ) ) Net income attributable to the Company Basic and diluted earnings per share attributable to Company’s stockholders Basic and diluted weighted average number of shares outstanding (in thousands) F - 4 ITURAN LOCATION AND CONTROL LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS US dollars Three month period ended March 31, (in thousands) Cash flows from operating activities Net income for the period Adjustments to reconcile net income to net cash from operating activities: Depreciation amortization and impairment of goodwill Exchange differences on principal of deposit and loans, net 97 Gains in respect of trading marketable securities - (4 ) Increase in liability for employee rights upon retirement Share in losses of affiliated companies, net - 14 Deferred income taxes ) Capital losses (gains) on sale of property and equipment, net 14 (7 ) Increase in accounts receivable ) ) Decrease (Increase) in other current assets ) Decrease (increase) in inventories ) Increase (decrease) in accounts payable ) Increase in deferred revenues Increase (decrease) in other current liabilities ) Net cash provided by operating activities Cash flows from investment activities Increase in funds in respect of employee rights upon retirement, net of withdrawals ) ) Capital expenditures ) ) Deposit 25 Proceeds from sale of property and equipment Repayment of loan to a former employee - Net cash used in investment activities ) ) Cash flows from financing activities Short term credit from banking institutions, net Repayment of long term loans ) ) Dividend paid ) - Dividend paid to non-controlling interest - ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents Net increase in cash and cash equivalents Balance of cash and cash equivalents at beginning of the period Balance of cash and cash equivalents at end of the period Supplementary information on investing activities not involving cash flows: In February 2013, the Company declared a dividend in an amount of US$7,015 thousand.The dividend will be paid in April 2013. During the three month period ended March31, 2013, the Company purchased property and equipment in an amount of US$91 thousand using a directly related liability. F - 5
